Lumpkin, J.
1. There was no error in overruling the demurrer 'to the plaintiff’s petition in its action to recover land.
2. There was no error in overruling the motion of the defendant to grant a nonsuit, on the close of the plaintiff’s evidence. Where an applicant for a new trial, at the time when It was heard, presented to the presiding judge an amendment to the motion, setting up three additional grounds, but the judge declined to approve them or to allow the amendment, on the ground that a previous order had been *376taken limiting the time within which amendments to the motion might be made, on exception to such refusal the proposed amendment could not be brought to this court as a part of the record, but should have been brought up in the bill of exceptions. McGarry v. Seiz, 129 Ga. 296 (58 S.E. 856).
June 13, 1911.
Complaint for land. Before Judge Charlton. Chatham superior court. July 18, 1910..
D. II. Ciarle and Jolm B. Fawcett, for plaintiff in error.
Lawton & Cunningham and II. W. Johnson, contra.
4. Some of the grounds of the motion for a new trial, complaining of the rulings in admitting evidence, do not show distinctly that the grounds of objection now urged were urged at the time the objections were made. None of the numerous grounds were such as to require extended discussion. After a careful consideration, none of them are such as to require a reversal. Judgment affirmed.

All the Justices concur.